Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 11/02/2020.
Claims 1-20 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed Chinese application CN201810590145.X filed on 06/08/2018, and PCT application PCT/CN2019/088622 filed on 05/27/2019 is acknowledged and admitted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  
Claim 12 recites "theone", which appears to be a grammatical error.
Claim 20 recites "the computer program being loaded and executed to perform an icon display method", which does not recite what is performing the execution. Examiner suggests amending to read "the computer program being loaded and executed by the processor to perform an icon display method". 
Appropriate correction is required.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“an interface display module”, “a command receiving module”, and “an icon display module” in claim 18.
“an information acquiring module”, and “icon determining module” in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an interface display module”, “a command receiving module”, “an icon display module”, “an information acquiring module”, and “icon determining module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to recite adequate disclosure of a physical structure to perform the recited limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 20140101617 A1 thereafter "Yang").
As to claim 1, Yang discloses an icon display method, comprising: displaying a user interface of a first application program; [Fig 14A shows an image (user interface) in a gallery application (first application program) [See ¶-141]]
receiving a call out command, the call out command being configured to request to call out a target icon set; and [Fig 14D shows a drag input 610 (call out command) is used to request the display of a task recommendation tray bar 600 [See ¶-147]. The task recommendation tray bar 600 includes a plurality of task recommendation icons 310-340 (target icon set), as shown in Fig 14E [See ¶-148]]
displaying the target icon set according to the call out command, the target icon set comprising one or more target icons corresponding to the first application program [Fig 14E shows the plurality of task recommendation icons 310-340 (target icon set) [See ¶-148]. The task recommendation icons being icons for tasks that relate to an object/content shown in the gallery application [See ¶-153-156]. Since the content is shown in the gallery application, a skilled artisan would understand that the icons correspond to the gallery application (first application program)].
As to claim 2, Yang discloses the method as claimed in claim 1, before displaying the target icon set according to the call out command, the method further comprising: acquiring characteristic information of the first application program; and [Yang, A content object (characteristic information) is extracted and analyzed from the displayed gallery application [See ¶-153-154]. The broadest reasonable interpretation of characteristic information includes content information as described in claims 3-4, which is taught by the extracted content object of Yang]
determining the one or more target icons according to the characteristic information of the first application program [Yang, The task recommendation icons being icons for tasks that relate to an object/content shown in the gallery application [See ¶-154-156]].  
[Examiner's note: The limitation "at least one from the group consisting of content information, type information, first correlation information, and second correlation information" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "content information" teaches the entire limitation. The limitations "wherein the content information is configured to indicate display content in the user interface of the first application program, the type information is configured to indicate the type of the first application information, the first correlation information is configured to indicate the correlation of the first application program and any function icon, the second correlation information is configured to indicate the correlation of the first application program and any application icon" appear to merely describe each item in the list of wherein the content information is configured to indicate display content in the user interface of the first application program" teaches the entire limitation.]
As to claim 3, Yang discloses the method as claimed in claim 2, wherein the characteristic information comprises at least one from the group consisting of content information, … ; wherein the content information is configured to indicate display content in the user interface of the first application program, … [Yang, A content object (content information) is extracted and analyzed from the displayed application [See ¶-153-154]. For example, Fig 14B shows the extraction of an image from a gallery application].
As to claim 18, Yang discloses an icon display device, comprising: an interface display module, configured for displaying a user interface of a first application program; [Fig 14A shows an image (user interface) in a gallery application (first application program) [See ¶-141]. Mobile device (icon display device) includes a CPU 111 (interface display module) to perform the described methods [See ¶-46-47]]
a command receiving module, configured for receiving a call out command, the call out command being configured to request to call out a target icon set; and [Fig 14D shows a drag input 610 (call out command) is used to request the display of a task recommendation tray bar 600 [See ¶-147]. The task recommendation tray bar 600 includes a plurality of task recommendation icons 310-340 (target icon set), as shown in Fig 14E [See ¶-148]. Mobile device (icon display device) includes a CPU 111 (command receiving module) to perform the described methods [See ¶-46-47]]

As to claim 19, Yang discloses the device as claimed in claim 18, further comprising: an information acquiring module, configured for acquiring characteristic information of the first application program; and [Yang, A content object (characteristic information) is extracted and analyzed from the displayed gallery application [See ¶-153-154]. The broadest reasonable interpretation of characteristic information includes content information as described in claims 3-4, which is taught by the extracted content object of Yang. Mobile device (icon display device) includes a CPU 111 (information acquiring module) to perform the described methods [See ¶-46-47]]
an icon determining module, configured for determining, according to the characteristic information, the one or more target icons corresponding to the first application program [Yang, The task recommendation icons being icons for tasks that relate to an object/content shown in the gallery application [See ¶-154-156]. Mobile device (icon display device) includes a CPU 111 (icon determining module) to perform the described methods [See ¶-46-47]].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20140101617 A1 thereafter "Yang"), in view of Pierce et al (US 20180225132 A1 thereafter "Pierce").
As to claim 4, Yang discloses the method as claimed in claim 2, wherein the characteristic information of the first application program comprises content information of the first application program, … [Yang, A content object (content information) is extracted and analyzed from the displayed application [See ¶-153-154]. For example, Fig 14B shows the extraction of an image from a gallery application].
However, Yang does not teach "the target icons comprise one or more target content icons, …and the step of determining the one or more target icons according to the characteristic information of the first application program comprises: acquiring one or more pieces of recommended content corresponding to the content information of the 
On the other hand, Pierce does teach "the target icons comprise one or more target content icons, …and the step of determining the one or more target icons according to the characteristic information of the first application program comprises: acquiring one or more pieces of recommended content corresponding to the content information of the first application program; and determining the one or more target content icons according to the acquired recommended content."
Pierce discloses an interface that determines the content of an application is related to a movie "History of Pop Music" [See ¶-105]. In response, shortcuts (target content icons) for a trailer, book, review, and plot synopsis (respectively recommended content) for the same movie are determined and shown [See ¶-105, 107-108].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray to incorporate the teachings of Pierce's related content.
Motivation to do so would be to provide a user with the type of assistance that will aid the user in performing a current task or predicted task, as taught by Pierce [See ¶-23]. Additional motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of reducing the amount of work required for a user to find a related content item.
As to claim 5, Yang, and Pierce disclose the method as claimed in claim 4, after displaying the target icon set according to the call out command, the method further 
Yang, and Pierce do not explicitly teach "displaying a piece of recommended content corresponding to the selected target content icon."
However, Pierce teaches that a shortcut to play a trailer is shown [See ¶-106]. The user may select a shortcut in order to execute the shortcut [See ¶-146]. It would have been obvious to play the trailer (displaying a piece of recommended content) upon selection.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pierce's trailer shortcut to incorporate playing of the trailer.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of playing a trailer would have predictably resulted in allowing the user to quickly view the recommended content/trailer.
[Examiner's note: The limitation "when the first application program is a shooting application, … when the first application program is a game application, … " denotes contingency limitations. In essence, only those limitations which are required to be performed in order to execute the invention are required. None of the above limitations are required since each recites what is to be done in the event that one is comprises one or more of the following: review information, encyclopedia information, tidbits information, recommended video information, and creator information" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "recommended video information" teaches the entire limitation]
As to claim 6, Yang, and Pierce disclose the method as claimed in claim 4, … when the first application program is a video application, the recommended content comprises one or more of the following: … recommended video information, … [Pierce,  A video streaming application (video application) is shown and shortcuts for suggested videos to view next (recommended video information) are displayed [See ¶-97]].
Claims 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20140101617 A1 thereafter "Yang"), in view of Cho et al (US 20160179341 A1 thereafter "Cho '341").
As to claim 7, Yang does not disclose "when the characteristic information of the first application program comprises type information of the first application program, the target icons comprises one or more target function icons, and the step of determining the one or more target icons according to the characteristic information of the first application program comprises: determining one or more function icons corresponding to the type information of the first application program as the one or more target function icons."

Cho '341 discloses an interface wherein when two applications are displayed, the type of each application is determined [See ¶-56]. Functions that are applicable to the applications based on their type are determined ("determining one or more function icons") and displayed to the user [See ¶-56, 67-68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray to incorporate the teachings of Cho '341's app type based recommendations.
Motivation to do so would be to more easily control multiple applications, as taught by Cho '341 [See ¶-5, 7].
As to claim 9, Yang does not disclose "when the characteristic information of the first application program comprises first correlation information correlated with the first application program, the target icons comprise one or more target function icons, and the step of determining the one or more target icons according to the characteristic information of the first application program comprises: determining, based on the first correlation information, one or more function icons whose correlation with the first 
On the other hand, Cho '341 does teach "when the characteristic information of the first application program comprises first correlation information correlated with the first application program, the target icons comprise one or more target function icons, and the step of determining the one or more target icons according to the characteristic information of the first application program comprises: determining, based on the first correlation information, one or more function icons whose correlation with the first application program meets a first preset condition as the one or more target function icons."
Cho '341 discloses an interface wherein when two applications are displayed, the type of each application is determined [See ¶-56]. Functions that are applicable to the applications based on their type ("first correlation information") are determined and displayed to the user [See ¶-56, 67-68]. The functions must be relevant to both applications (first preset condition) [See ¶-56].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray to incorporate the teachings of Cho '341's app type based recommendations.
Motivation to do so would be to more easily control multiple applications, as taught by Cho '341 [See ¶-5, 7].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20140101617 A1 thereafter "Yang"), in view of Cho et al (US 20160179341 A1 thereafter "Cho '341"), in view of Jung et al (US 20150346899 A1 thereafter "Jung").
[Examiner's note: The limitation "when the type information of the first application program is a game application, … when the first application program is a shooting application, … when the first application is a reading application, …" denotes contingency limitations. In essence, only those limitations which are required to be performed in order to execute the invention are required. None of the above limitations are required since each recites what is to be done in the event that one is satisfied, however none of them may be satisfied during execution. The limitation "comprise one or more of the following: a play icon, a pause icon, a volume adjustment icon, and a brightness adjustment icon, a screenshot icon, and a screen recording icon" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a play icon" teaches the entire limitation]
As to claim 8, Yang, and Cho '341 do not disclose "when the type information of the first application program is a game application, the one or more target function icons comprise one or more of the following: an on-hook icon, a virtual backpack icon, a virtual skill icon, a mute icon, a background cleaning icon, a screenshot icon, and a screen recording icon; when the type information of the first application program is a video application, the one or more target function icons comprise one or more of the following: a play icon, a pause icon, a volume adjustment icon, and a brightness adjustment icon, a screenshot icon, and a screen recording icon; when the first 
On the other hand, Jung does teach "… when the type information of the first application program is a video application, the one or more target function icons comprise one or more of the following: a play icon, ..a volume adjustment icon …."
Jung discloses that when a video application is displayed, a menu that includes video play control icons is displayed in a second region [See ¶-269]. This is shown in Fig 15E (b).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray, and Cho '341's app type based recommendations to incorporate the teachings of Jung's video play icons.
Motivation to do so would be to allow the user to easily and conveniently retrieve or select functions, as taught by Jung [See ¶-6]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Jung's video play icons would have predictably resulted in allowing a user to more quickly control a video.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20140101617 A1 thereafter "Yang"), in view of Cronin (US 9075508 B1).
As to claim 10, Yang does not disclose "when the characteristic information of the first application program comprises second correlation information correlated with the first application program, the target icons comprise one or more target application icons, and the step of determining the one or more target icons according to the characteristic information of the first application program comprises: determining, based on the second correlation information, one or more application icons whose correlation with the first application program meets a second preset condition as the one or more target application icons."
On the other hand, Cronin does teach "when the characteristic information of the first application program comprises second correlation information correlated with the first application program, the target icons comprise one or more target application icons, and the step of determining the one or more target icons according to the characteristic information of the first application program comprises: determining, based on the second correlation information, one or more application icons whose correlation with the first application program meets a second preset condition as the one or more target application icons."
Cronin discloses an interface wherein when a first application is displayed, next application data is retrieved (second correlation information) [See Col 8, ln 10-18]. Based on the next application data, a list of suggested applications is determined and generated (determining, based on the second correlation information, one or more application icons) [See Col 8, Ln 25-28]. The selected applications must have high 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray to incorporate the teachings of Cronin's list of next applications.
Motivation to do so would be to overcome the drawbacks of the prior art which require a user to return to a home screen to switch between applications, as taught by Cronin [See Col 1, Ln 12-15].
Claims 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20140101617 A1 thereafter "Yang"), in view of Dolbakian et al (US 10261672 B1 thereafter "Dolbakian").
As to claim 11, Yang does not disclose "wherein the step of displaying the target icon set comprises: displaying the one or more target icons included in the target icon set in a designated region and along an arc."
On the other hand, Dolbakian does teach "wherein the step of displaying the target icon set comprises: displaying the one or more target icons included in the target icon set in a designated region and along an arc."
Dolbakian discloses an interface wherein a user requests a menu to change applications [See Col 2, Ln 12-16]. In response, an arc shaped contextual menu is displayed, as shown in Fig 1, with a plurality of app icons arranged in an arc [See Col 2, Ln 12-19].

Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Yang's recommendation tray with Dolbakian's arc shaped menu. A skilled artisan would have understood that the substitution would have resulted in the predictable result of allowing the user to more easily reach the icons using a single finger.
As to claim 20, Yang discloses a terminal, comprising a processor and a memory, the memory storing a computer program, the computer program being loaded and executed to perform an icon display method, the method comprises: [Mobile device (terminal) includes a CPU 111 (processor) to perform the described methods [See ¶-46-47]. The mobile device includes ROM 112 (memory) that stores a control program [See ¶-47]]
displaying a user interface of a first application program; [Fig 14A shows an image (user interface) in a gallery application (first application program) [See ¶-141]]
acquiring characteristic information of the first application program; [A content object (characteristic information) is extracted and analyzed from the displayed gallery application [See ¶-153-154]. The broadest reasonable interpretation of characteristic information includes content information as described in claims 3-4, which is taught by the extracted content object of Yang]

determining one or more target icons according to the characteristic information of the first application program; [The task recommendation icons being icons for tasks that relate to an object/content shown in the gallery application [See ¶-154-156]]
receiving a call out command; and displaying, according to the call out command, the one or more target icons … [Fig 14E shows the plurality of task recommendation icons 310-340 (target icon set) [See ¶-148]. The task recommendation icons being icons for tasks that relate to an object/content shown in the gallery application [See ¶-153-156]. Since the content is shown in the gallery application, a skilled artisan would understand that the icons correspond to the gallery application (first application program)].
However, Yang does not teach “displaying, …the one or more target icons along an arc.” (Emphasis added.)
On the other hand, Dolbakian does teach “displaying, …the one or more target icons along an arc.” (Emphasis added.)
Dolbakian discloses an interface wherein a user requests a menu to change applications [See Col 2, Ln 12-16]. In response, an arc shaped contextual menu is displayed, as shown in Fig 1, with a plurality of app icons arranged in an arc [See Col 2, Ln 12-19].

Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Yang's recommendation tray with Dolbakian's arc shaped menu. A skilled artisan would have understood that the substitution would have resulted in the predictable result of allowing the user to more easily reach the icons using a single finger.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20140101617 A1 thereafter "Yang"), in view of Dolbakian et al (US 10261672 B1 thereafter "Dolbakian"), in view of Pierce et al (US 20180225132 A1 thereafter "Pierce").
As to claim 12, Yang, and Dolbakian disclose the method as claimed in claim 11, wherein the target icons comprises … one or more target function icons, [Yang, The task recommendation tray bar 600 includes a plurality of task recommendation icons 310-340 (target icon set), as shown in Fig 14E [See ¶-148]].
However, Yang, and Dolbakian do not disclose "wherein the target icons comprises one or more target content icons, … and one or more target application icons; the designated region comprises a first sub-region and a second sub-region, the one or more target content icons are displayed in the first sub-region, theone or more target function icons are displayed in the second sub-region."

Pierce discloses a plurality of URLs shortcuts (target content icons) are displayed in region 402 (first sub-region) [See ¶-88-89]. A plurality of application shortcuts (target application icons) are shown in region 408 [See ¶-93].  A plurality of shortcuts for messaging or sharing a photo with a user are displayed in region 404 (second sub-region) [See ¶-88]. Each region is shown in Fig 4B.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray, and Dolbakian's arc shaped menu to incorporate the teachings of Pierce's URL region, application region, and messaging region.
Motivation to do so would be to overcome the drawbacks of the prior art which provided separate general assistance and application-specific assistance, as taught by Pierce [See ¶-4]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Pierce's URL region, application region, and messaging region would have predictably resulted in allowing the user to easily distinguish the result of selecting the shortcut, and further reduce the time for a user to complete a desired task.
As to claim 13, Yang, and Dolbakian disclose the method as claimed in claim 11, wherein the target icons comprises … one or more target function icons, [Yang, The task recommendation tray bar 600 includes a plurality of task recommendation icons 310-340 (target icon set), as shown in Fig 14E [See ¶-148]].
However, Yang, and Dolbakian do not disclose "wherein the target icons comprises one or more target content icons, … and one or more target application icons; the designated region comprises a first sub-region, a second sub-region and a third region, the one or more target content icons are displayed in the first sub-region, the one or more target function icons are displayed in the second sub-region, the one or more target application icons are displayed in the third region."
On the other hand, Pierce does teach "wherein the target icons comprises one or more target content icons, … and one or more target application icons; the designated region comprises a first sub-region, a second sub-region and a third region, the one or more target content icons are displayed in the first sub-region, the one or more target function icons are displayed in the second sub-region, the one or more target application icons are displayed in the third region."
Pierce discloses a plurality of URLs shortcuts (target content icons) are displayed in region 402 (first sub-region) [See ¶-88-89]. A plurality of application shortcuts (target application icons) are shown in region 408 (third region) [See ¶-93].  A plurality of shortcuts for messaging or sharing a photo with a user are displayed in region 404 (second sub-region) [See ¶-88]. Each region is shown in Fig 4B.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray, and 
Motivation to do so would be to overcome the drawbacks of the prior art which provided separate general assistance and application-specific assistance, as taught by Pierce [See ¶-4]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Pierce's URL region, application region, and messaging region would have predictably resulted in allowing the user to easily distinguish the result of selecting the shortcut, and further reduce the time for a user to complete a desired task. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20140101617 A1 thereafter "Yang"), in view of Dolbakian et al (US 10261672 B1 thereafter "Dolbakian"), in view of Pantel (US 20180219987 A1 thereafter "Pantel").
[Examiner's note: The limitation "at least one of the group consisting of a camera, a distance sensor, an earphone, and an ambient light brightness sensor" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a camera" teaches the entire limitation]
As to claim 14, Yang, and Dolbakian disclose the method as claimed in claim 11, wherein the target icon set are displayed on a screen, …and the target icons are displayed along an arc [Dolbakian, an arc shaped contextual menu is displayed, as 
However, Yang, and Dolbakian do not disclose "… the screen forms a special-shaped notch, the special-shaped notch is configured to integrate at least one of the group consisting of a camera, a distance sensor, an earphone, and an ambient light brightness sensor, and … displayed along an arc and around the special-shaped notch." (Emphasis added.)
On the other hand, Pantel does teach "… the screen forms a special-shaped notch, the special-shaped notch is configured to integrate at least one of the group consisting of a camera, … and … displayed along an arc and around the special-shaped notch." (Emphasis added.)
Pantel discloses a display screen which includes a recess/cutout 501 (special-shaped notch) for a camera, as shown in Fig 5 [See ¶-56]. As shown in Fig 23, an arc shaped interface element 2301 may be displayed around the recess/cutout 501 (special-shaped notch) [See ¶-72].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray, and Dolbakian's arc shaped menu to incorporate the teachings of Pantel's camera cutout and interface element.
Motivation to do so would be to overcome the drawbacks of the prior art which interrupted the display of the status bar, and reduced the size of the display, as taught by Pantel [See ¶-10, 13]. Additional motivation to do so would be to inform the user as to the status of the camera, as taught by Pantel [See ¶-72]. Motivation to do so would 
As to claim 15, Yang, and Dolbakian disclose the method as claimed in claim 1, wherein the target icon set are displayed on a screen, … and the step of receiving a call out command comprises: determining the call out command is received when receiving a first trigger signal [Dolbakian, a user requests (call out command) a menu to change applications [See Col 2, Ln 12-16]. In response, an arc shaped contextual menu is displayed, as shown in Fig 1, with a plurality of app icons arranged in an arc [See Col 2, Ln 12-19]].
However, Yang, and Dolbakian do not disclose "the screen forms a special-shaped notch therein, and the step of receiving a call out command comprises: determining the call out command is received when receiving a first trigger signal performed on the special-shaped notch."
On the other hand, Pantel does teach "the screen forms a special-shaped notch therein…" 
Pantel discloses a display screen which includes a recess/cutout 501 (special-shaped notch) for a camera, as shown in Fig 5 [See ¶-56]. As shown in Fig 23, an arc shaped interface element 2301 may be displayed around the recess/cutout 501 (special-shaped notch) [See ¶-72].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray, and 
Motivation to do so would be to overcome the drawbacks of the prior art which interrupted the display of the status bar, and reduced the size of the display, as taught by Pantel [See ¶-10, 13]. Additional motivation to do so would be to inform the user as to the status of the camera, as taught by Pantel [See ¶-72]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Pantel's interface arc around a cutout would have predictably resulted in providing the menu wherever a screen exists while accounting for a cutout.
Yang, Dolbakian, and Pantel do not explicitly teach "the step of receiving a call out command comprises: determining the call out command is received when receiving a first trigger signal performed on the special-shaped notch."
However, the limitation would be obvious in view of the combined teachings. Dolbakian discloses that the user requests (call out command) a menu to change applications [See Col 2, Ln 12-16]. The request being a swipe gesture (first trigger signal) from an edge of the screen to the inside of the screen, as shown in Fig 1 [See Col 3, Ln 55-59]. The gesture may be performed on a corner of the screen, as shown in Fig 6(c) [See Col 14, Ln 22-23]. Since Pantel describes the recess/cutout 501 (notch) being on a corner, a swipe gesture that begins on the recess/cutout 501 (performed on the special-shaped notch) would produce the menu taught by Dolbakian. The broadest reasonable interpretation of the limitation does not require a touch/gesture input to be .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20140101617 A1 thereafter "Yang"), in view of Cho et al (US 20150193129 A1 thereafter "Cho '129").
As to claim 16, Yang, and Pierce do not disclose "wherein the target icon set and a float are displayed on a screen, and the step of receiving a call out command comprises: determining the call out command is received when receiving a second trigger signal performed on the float."
On the other hand, Cho '129 does teach "wherein the target icon set and a float are displayed on a screen, and the step of receiving a call out command comprises: determining the call out command is received when receiving a second trigger signal performed on the float."
Cho '129 discloses an interface wherein a first portion 520 (float) is displayed over a first application, as shown in Fig 5A [See ¶-92]. When the user selects (second trigger signal) the first portion 520, a second portion 530 is displayed which contains unique functions (target icon set) of the application [See ¶-93]. The first portion 520 may be a moveable icon [See ¶-84].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray to incorporate the teachings of Cho '129 icon activation.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would 
As to claim 17, Yang, and Pierce disclose the method as claimed in claim 1, wherein … the step of receiving a call out command comprises: determining the call out command is received when receiving a third trigger signal performed on a side region of the screen [Yang, Fig 14D shows a drag input 610 (call out command) is used to request the display of a task recommendation tray bar 600 [See ¶-147]. The drag input 610, shown in Fig 14D, begins on the task recommendation tray bar 600 located on the side (side region) of the screen [See ¶-147]].  
However, Yang, and Pierce do not disclose "wherein the target icon set and a float are displayed on a screen …"
On the other hand, Cho '129 does teach "wherein the target icon set and a float are displayed on a screen …"
Cho '129 discloses an interface wherein a first portion 520 is displayed over a first application, as shown in Fig 5A [See ¶-92]. When the user selects the first portion 520, a second portion 530 (float) is displayed which contains unique functions (target icon set) of the application [See ¶-93]. The second portion 530 (float) may be a moveable window [See ¶-86].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yang's recommendation tray to incorporate the teachings of Cho '129 moveable window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ROBERTO BORJA/Primary Examiner, Art Unit 2173